Exhibit 10.01

August 30, 2011

Devin Wenig

27 North Moore Street, #4F

New York, NY 10013

Dear Devin:

eBay Inc. (the “Company” or “eBay”) is pleased to offer you, subject to approval
by the Compensation Committee of the Board of Directors of eBay (the
“Compensation Committee”), the exempt position of President, Marketplaces at a
bi-weekly salary of $28,846.16, which is equivalent to an annualized salary of
$750,000.16. In addition, the Company may award you discretionary bonuses from
time to time.

It will be recommended to the Compensation Committee that you be granted a stock
option to purchase shares of eBay’s common stock, restricted stock units
(“RSUs”), and performance based restricted stock units (“PBRSUs”) as described
in the following paragraphs. The grants are described below as a dollar value.
For RSUs, the number of shares to be granted will be determined by dividing the
dollar value by the average of the closing prices of eBay common stock as
reported on the NASDAQ Global Select Market for the period of 10 consecutive
trading days ending on (and including) the last trading day prior to your start
date (the “Average eBay Closing Price”), and rounding down to the nearest whole
number of shares of eBay common stock. For PBRSUs, the number of shares subject
to the target award will be determined by dividing the dollar value by the
Average eBay Closing Price, and rounding down to the nearest whole number of
shares of eBay common stock. For options, the number of shares of eBay’s common
stock subject to the option will be determined by dividing the dollar value by
the Average eBay Closing Price, multiplying the resultant total by 3, and
rounding down to the nearest whole number of shares of eBay common stock.

It will be recommended to the Compensation Committee that you be granted a stock
option to purchase eBay’s common stock valued at $2,400,000, subject to the
terms and conditions of the Company’s current stock plans (the “Plans”) as well
as the terms and conditions of the stock option agreement (which will be
provided to you as soon as practicable after the grant date). The grant will be
split in two equal tranches, with the first grant to be issued and priced
effective the second Friday of the month following the month in which you
commence employment, and the second grant to be issued and priced effective the
second Friday of the month that is 6 months after the date of your first grant.
The exercise price for the stock option will be no less than the fair market
value of eBay’s common stock on the applicable date of grant, as determined by
the Board of Directors. Generally, the stock option will vest and become
exercisable (assuming your continued employment with an eBay company on each
vesting date) over four years at the rate of 25% of the shares subject to the
option one year after the commencement of your employment and, at the end of
each month thereafter, with respect to an additional 1/48 of the shares subject
to the option.



--------------------------------------------------------------------------------

It will also be recommended to the Compensation Committee that you be granted an
award of RSUs valued at $1,800,000 to be granted under the Plans, as well as the
terms and conditions of the RSU agreement (which will be provided to you as soon
as practicable after the grant date). The award of RSUs will vest and become
non-forfeitable (assuming your continued employment with an eBay company on each
vesting date) over four years at the rate of 25% a year on each anniversary of
the date of grant, subject to necessary withholding for applicable taxes.

It will also be recommended to the Compensation Committee that you be granted a
target award of PBRSUs valued at $1,800,000 to be granted under the Plans as
well as the terms and conditions of the applicable agreement (which will be
provided to you as soon as practicable after the grant date). Subject to
Compensation Committee approval of the terms of the target award, the PBRSUs
will cover performance over the period January 1, 2011 through December 31,
2012. The target award will be applied only to this performance period. The
actual amount of the award will be determined based on Company performance and
will be subject to the terms and conditions of the performance plan approved by
the Compensation Committee. PBRSUs earned based on Company performance for the
two year period will be granted in early 2013 and will vest and become
non-forfeitable (assuming your continued employment with an eBay company on each
vesting date) as follows: 50% of the shares subject to the award on or about
March 1, 2013 (the “Initial Vest Date”) and the remaining 50% of the shares on
the first anniversary of the Initial Vest Date, subject to necessary withholding
for applicable taxes. Your PBRSU award is subject to approval by the
Compensation Committee and the terms of the Company’s PBRSU program.

Additionally, it will be recommended to the Compensation Committee that you be
granted an additional award of RSUs valued at $6,000,000 to be granted under the
Plans, as well as the terms and conditions of the RSU agreement (which will be
provided to you as soon as practicable after the grant date). The additional
award of RSUs will vest and become non-forfeitable (assuming your continued
employment with an eBay company on each vesting date) over four years at the
rate of 25% a year on each anniversary of the date of grant, subject to
necessary withholding for applicable taxes.

Enclosed is an Insider Trading Agreement, which outlines the procedures and
guidelines governing securities trades by company personnel. Please review the
Agreement carefully, execute the certification and return it to me.

You will be eligible to participate in the eBay Incentive Plan (eIP) available
to employees in positions comparable to yours. Payouts under the plan for
Presidents are based on individual achievements as well as Company performance
and are paid on an annual cycle. Your target bonus for eIP is 100% of your base
salary. To be eligible to receive any eIP bonus, you must be employed for a full
calendar quarter in the applicable year and you must be actively employed on the
date the bonus is paid. The payment of any bonus is at the Company’s sole and
absolute discretion and subject to the terms and conditions of the eIP. The
Company reserves the right to amend, change or cancel the plan at its sole
discretion.

You will be entitled to the benefits that eBay customarily makes available to
employees in positions comparable to yours.

The Company will provide you with a temporary housing assistance payment of up
to $10,000 a month (less deductions and applicable taxes). We will reimburse you
for the cost of transportation, including air travel (business class) and
reasonable related travel expenses for you or your family every two weeks,
through the earlier of September 2012 or when your family relocates to the Bay
area. The Company will provide a tax gross-up for the reimbursement of
transportation assistance to the extent applicable.

 

2



--------------------------------------------------------------------------------

eBay will assist with expenses incurred for your relocation from New York to the
San Jose area, under the terms of eBay’s relocation assistance program for
employees in positions comparable to yours. In the event that your employment
ceases for reasons of cause or resignation prior to completion of one year of
service from your start date, the relocation expenses covered up to your
termination date is fully refundable to eBay. If your employment ceases for
reasons of cause or resignation after one year but prior to three years from
your start date, your repayment obligation will be reduced by 1/36th for every
full month of active employment. No repayment of these relocation expenses would
be required upon termination after three years of employment. The attached
Repayment Requirement agreement covers these relocation expenses.

You will also be eligible to receive a home purchase payment of $1,000,000 (less
deductions and applicable taxes) to assist you with expenses related to your
move to the San Jose area, including the purchase of a home. This housing
purchase payment will be payable as soon as administratively possible following
your notice to the Company that you are prepared to purchase a home in the Bay
Area, but not later than the first pay period of March 2012. In the event that
your employment ceases for reasons of cause or resignation prior to completion
of one year of service from your start date, the $1,000,000 home purchase
payment is fully refundable to the Company. If your employment ceases for
reasons of cause or resignation after one year but prior to the third
anniversary from your start date, your repayment obligation will be reduced by
1/36th for every full month of active employment. No repayment would be required
for termination after three years of employment with the Company. The attached
Repayment Requirement agreement also covers this home purchase payment.

Under federal immigration laws, the Company is required to verify each new
employee’s identity and legal authority to work in the United States.
Accordingly, please be prepared to furnish appropriate documents satisfying
those requirements; this offer of employment is conditioned on submission of
satisfactory documentation. Enclosed is a list of the required documents.

Your employment at the Company is “at-will” and either you or the Company may
terminate your employment at any time, with or without cause or advance notice.
The at-will nature of the employment relationship can only be changed by written
agreement signed by eBay’s SVP of Human Resources. Other terms, conditions, job
responsibilities, compensation and benefits may be adjusted by the Company from
time to time in its sole discretion.

Although your employment at the Company remains “at-will” as set forth above, if
your employment is involuntarily terminated by the Company other than for
“Cause” prior to the second anniversary from your start date then, subject to
you executing and not revoking the Company’s standard form of release within 60
days after the date of your termination of employment, the Company shall provide
you with a lump sum severance payment, payable not later than 10 days after you
execute the release, in an amount calculated as follows: the severance payment
shall be equal to two times the sum of (a) your annual base salary as in effect
immediately prior to your termination date and (b) your Bonus Replacement Amount
(as defined). For purposes of calculating your severance payment, your “Bonus
Replacement Amount” will be equal to 100% of your base salary as in effect
immediately prior to your termination date. For purposes of this paragraph,
“Cause” shall mean your failure to substantially perform your assigned duties,
other than failure resulting from your death or complete incapacity due to
physical or mental illness or impairment, which is not remedied within 30 days
after receipt of written notice from the Company specifying such failure;
(ii) your commission of any felony (or any other crime having a material adverse
effect on the Company); or (iii) your commission of an act of fraud,
embezzlement, misappropriation, willful misconduct, or breach of fiduciary duty
against the Company.

 

3



--------------------------------------------------------------------------------

All of us at eBay are very excited about you joining our team and look forward
to a beneficial and fruitful relationship. However, should any dispute arise
with respect to your employment or the termination of that employment, we both
agree that such dispute shall be conclusively resolved by final, binding and
confidential arbitration rather than by a jury court or administrative agency.
The Company will bear those expenses unique to arbitration. Please review the
enclosed Mutual Arbitration Agreement carefully.

As a condition of your employment, you must complete both the Mutual Arbitration
Agreement and the enclosed Employee Proprietary Information and Inventions
Agreement prior to commencing employment. In part, the Employee Proprietary
Information and Inventions Agreement requires that a departing employee refrain
from unauthorized use or disclosure of the Company’s confidential information
(as defined in that Agreement). This Agreement does not prevent a former
employee from using know-how and expertise in any new field or position. If you
should have any questions about the Employee Proprietary Information and
Inventions Agreement, please call me. Otherwise, please sign and date this
document and return it to me in the enclosed envelope.

This letter, the Mutual Arbitration Agreement, and the Employee Proprietary
Information and Inventions Agreement contain the entire agreement with respect
to your employment. Should you have any questions with regard to any of the
items indicated above, please call me. Kindly indicate your consent to this
agreement by signing copies of this letter, the Mutual Arbitration Agreement,
and the Employee Proprietary Information and Inventions Agreement and returning
them to me, along with the Insider Trading Agreement certification.

This offer is contingent upon your background verification. Upon your signature
below, this will become our binding agreement with respect to your employment
and its terms merging and superseding in their entirety all other or prior
offers, agreements and communications, whether written or oral, by you and the
Company as to the specific subjects of this letter.

Devin, I know I speak for all those who have had the opportunity to meet you
when I say that we are delighted at the prospect of you joining us and are
confident you will have a tremendous impact on the business.

Very truly yours,

/s/ Beth Axelrod

Beth Axelrod Senior Vice President, Human Resources eBay Inc. ACCEPTED:

/s/ Devin Wenig

Devin Wenig September 2, 2011 Date

Anticipated Start Date: October 1, 2011                                        
    

 

4



--------------------------------------------------------------------------------

Repayment Requirement Agreement

In the event that your employment ceases for reasons of cause or resignation
prior to completion of one year of service from your start date, the $1,000,000
home purchase payment is fully refundable to the Company. If your employment
ceases for reasons of cause or resignation after one year but prior to the third
anniversary from your start date, your repayment obligation will be reduced by
1/36th for every full month of active employment. No repayment would be required
for termination after three years of employment with the Company.

In the event that your employment ceases for reasons of cause or resignation
prior to completion of one year of service from your start date, the relocation
expenses covered up to your termination date is fully refundable to eBay. If
your employment ceases for reasons of cause or resignation after one year but
prior to three years from your start date, your repayment obligation will be
reduced by 1/36th for every full month of active employment. No repayment of
these relocation expenses would be required upon termination after three years
of employment.

For purposes of this Repayment Requirement Agreement, “cause” shall mean your
failure to substantially perform your assigned duties, other than failure
resulting from your death or complete incapacity due to physical or mental
illness or impairment, which is not remedied within 30 days after receipt of
written notice from the Company specifying such failure; (ii) your commission of
any felony (or any other crime having a material adverse effect on the Company);
or (iii) your commission of an act of fraud, embezzlement, misappropriation,
willful misconduct, or breach of fiduciary duty against the Company.

ACCEPTED:

/s/ Devin Wenig Devin Wenig September 2, 2011 Date

 

5